Citation Nr: 1644031	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-00 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1964 to August 1968 and October 1970 to September 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

In August 2010, the Veteran filed a claim for entitlement to service connection for diabetes mellitus, type II, due to his presumed exposure to herbicides while serving in the Republic of Vietnam.  The Veteran's post-service treatment records indicate a diagnosis of diabetes mellitus beginning in 2002.  However, in a May 2010 private treatment record, Dr. D. M. noted that following the Veteran's November 2009 gastric bypass surgery, the Veteran's condition improved to an extent as to allow the Veteran to discontinue his diabetes medication. 

First, there appear to be outstanding private treatment records pertaining to the Veteran's diabetes mellitus, type II.  In August 2010, the Veteran submitted a completed VA Form 21-4142, Authorization and Consent to Release Information to VA (medical release), authorizing the RO to obtain his treatment records for diabetes mellitus from Dr. G. M. from January 2010 to August 2010.  In September 2010, the RO requested these records.  An October 2010 response from Dr. G. M.'s office stated that the Veteran was a new patient and had not yet been seen for diabetes.  In March 2011, the Veteran submitted two additional medical releases authorizing the RO to obtain his treatment records for diabetes mellitus from Dr. C. F. from March 2003 to March 2010, and from Dr. G. M. from March 2010 to March 2011.  It does not appear that the RO attempted to obtain these treatment records from either doctor at this time. 

In November 2013, the RO notified the Veteran that the above-noted March 2011 medical releases had expired and asked the Veteran to resubmit medical releases for Drs. G. M. and C. F.  That same month, the Veteran signed and returned the forms without including the necessary information needed to complete the requests.  In a December 2013 development letter, the RO noted that the forms submitted by the Veteran did not contain a provider or an address for each provider.  The RO again requested that the Veteran return completed medical releases35818.  Later that month, in a record of contact, the Veteran notified the RO that his treatment records from Drs. G. M. and C. F. had been transferred to the Des Moines VA Medical Center (VAMC) and no longer existed at their offices of origin due to their maturity.  

In February 2014, the RO contacted the Des Moines VAMC to request all outside treatment records for the Veteran for Drs. G. M. and C. F.  That same month, the VAMC responded that it needed a specific date range for the treatment in order to complete the request.  In June 2014, the RO sent a development letter to the Veteran requesting the name of providers, dates of treatment, and name of the specific VAMC where they were located in order to complete the request for the private treatment records.  The Veteran did not respond to the June 2014 development letter.  

Although the Veteran did not respond to the June 2014 development letter, the Board observes that the RO already had the provider names and specific treatment dates needed to fulfill the request to the Des Moines VAMC.  See March 2011 medical releases.  These private treatment records span a timeframe that is relevant to the Veteran's claim for service connection for diabetes mellitus.  Thus, the RO should again attempt to obtain, from the Des Moines VAMC, the identified private medical treatment records from Dr. G. M. for the period of March 2010 to March 2011 and from Dr. C. F. for the period of March 2003 to March 2010.  While on remand, updated VA treatment records should also be obtained.   

Next, the Board observes that the Veteran was afforded a VA examination for his claimed diabetes mellitus in February 2011.  The examiner noted that the Veteran had undergone gastric bypass surgery in 2010, had lost 160 pounds since the operation, and was no longer prescribed his diabetes medication.  The examiner concluded that the Veteran's diabetes mellitus had been resolved for one year after weight loss following gastric bypass surgery, as there was no pathology to render a diagnosis.  

In the October 2016 brief, the Veteran's representative argued that the February 2011 VA examination was inadequate because the examiner failed to indicate that he had reviewed the claims file in conjunction with the examination.  Furthermore, the representative argued that the claims file was lacking relevant treatment records necessary to perform a thorough examination.  The Board notes that although it appears that the examiner considered the Veteran's description of his medical history and symptoms, there is no indication that the examiner actually reviewed the claims file at the time of the examination.  Moreover, although the examiner found that the Veteran's diabetes mellitus had been resolved for one year after weight loss following gastric bypass surgery, the examiner incorrectly noted that the Veteran had gastric bypass surgery in 2010, when it appears that the surgery was in November 2009.

In light of the foregoing, the AOJ should obtain a supplemental opinion from the February 2011 examiner to clarify whether the Veteran had a diagnosis of diabetes mellitus, type II, at any time during the appeal period (since August 2010).  In particular, the examiner should specifically note when the Veteran's diabetes mellitus, type II, resolved.

Accordingly, the case is REMANDED for the following action:

1. Contact the Des Moines VAMC to obtain the private treatment records from Grinnell Medical Associates, Dr. G. M. from March 2010 to March 2011 and from Dr. C. F. from March 2003 to March 2010, as identified on the Veteran's March 2011 authorization forms, and associate them with the claims file.  If those records are not available, a negative reply must be provided.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Obtain any outstanding VA treatment records relating to the Veteran's claim, to specifically include any 
treatment records from the Des Moines VAMC from August 2014 to the present, and associate them with the claims file.  If those records are not available, a negative reply must be provided.

3. After completing the above development, and 
after any records obtained have been associated with 
the evidentiary record, return the claims file to the 
February 2011 VA examiner to obtain an addendum 
opinion which clarifies whether the Veteran has ever had a diagnosis of diabetes mellitus, type II, during the appeal period (since August 2010).  The February 2011 examiner should note review of the entire claims file.  If the February 2011 VA examiner is not available, the claims file should be reviewed by another examiner.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.  The examiner should:

Indicate whether the Veteran has ever had a diagnosis of diabetes mellitus, type II, at any time during the appeal period (since August 2010).  The examiner should specifically note when the diabetes mellitus resolved.   

In rendering the required opinion, the examiner should address the following: the 2002 diagnosis of diabetes mellitus, type II; the November 2009 gastric bypass surgery; and the May 2010 medical note showing the discontinuation of the Veteran's diabetes medication.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

4.  After completing the above development, and any
   additional development deemed necessary, 
   readjudicate the claim.  If the benefit sought 
remains denied, provide a supplemental statement of the case to the Veteran and his representative after according the requisite time to respond.  The matter should then be returned to the Board for appropriate appellate review.
	
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


